Citation Nr: 0624560	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection of hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  A rating 
decision of April 2002 denied service connection for PTSD.  A 
rating decision of October 2004 denied the veteran's 
application to reopen a claim for service connection of 
hypertension, previously denied in a February 1998 rating 
decision. 

The issue of whether new and material evidence has been 
received to reopen a claim for service connection of 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred. 


CONCLUSION OF LAW

PTSD was not incurred in service.   38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
March 2003 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  In 
this case, the veteran has not received notice concerning the 
degree of disability and effective dates.  

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).   Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.
In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issue below, 
any such downstream issues are rendered moot; thus, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran eventually received sufficient VCAA 
notification.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  Moreover, a November 
2005 supplemental statement of the case was issued following 
the sufficient March 2003 VCAA letter.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
March 2003 letter when it stated as follows:  "Tell us about 
any additional information or evidence that you want us to 
try to get for you.  Send us the evidence we need as soon as 
possible."

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, a medical examination is not necessary.  There is 
no reasonable possibility that an examination would aid the 
veteran in substantiating his claim, because, as discussed 
below, the ultimate issue is whether the veteran's claimed 
stressors have been corroborated, not whether there is a 
diagnosis of PTSD.  The RO also obtained all of the veteran's 
VA treatment records and all identified and obtainable 
private medical records.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet.  
App. 283, 289 (1994).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to support a veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v.  Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2004).

The veteran alleges the occurrence of several in-service 
stressors and the record contains several diagnoses of PTSD, 
based upon a history of alleged stressors provided by the 
veteran.  If the evidence establishes that the veteran 
engaged in combat with the enemy and his stressors are 
consistent with combat, the veteran's testimony alone may 
establish incurrence of the claimed in-service stressor.  
Otherwise, there must be credible supporting evidence that 
the veteran's claimed in-service stressors occurred.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran engaged in combat.  
After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  Service department records show that 
the veteran did not have a combat-related military 
occupational specialty and did not receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  The veteran served 
as a light vehicle driver.  Although the veteran has 
submitted several documents indicating that attacks on 
convoys occurred in Vietnam, the record contains no 
indication that the veteran participated in any event 
constituting an actual fight or encounter with a military 
foe, hostile unit or instrumentality.  Considering the 
veteran's duty assignment in Vietnam and the absence of 
awards or decorations indicating combat exposure, the Board 
finds that the veteran did not engage in combat.  VA O.G.C.  
Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (defining 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b)).  Thus, the veteran's testimony alone cannot 
establish the occurrence of his claimed in-service stressors.  
Accordingly, the veteran's alleged stressors must be 
supported by credible evidence.

Where, as here, the record does not establish that the 
veteran "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet.  
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged in-
service stressors.

In this case, the veteran has reported various stressors over 
the course of his appeal, in particular witnessing people 
getting "blown up" and shot, an ammunition dump exploding 
and a fellow soldier's "face get blown up."  The Board 
finds that the record contains no credible supporting 
evidence that these claimed stressors actually occurred.  The 
veteran's service medical records and personnel records are 
silent with respect to the events comprising the veteran's 
alleged stressors.  The veteran has not provided sufficient 
detail to allow VA to conduct additional evidentiary 
development in an attempt to corroborate his claimed 
stressors.  After numerous requests of the veteran to provide 
more specific information, the veteran has indicated that he 
is unable to do so.  The veteran has provided no evidence 
corroborating the occurrence of his claimed in-service 
stressor.  For the foregoing reasons, the Board is unable to 
find as a factual matter that the veteran's alleged stressors 
ever actually occurred.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
who can corroborate his testimony.  Furthermore, the 
veteran's lack of detail about the alleged incidents makes it 
impossible for them to be corroborated by the U.S. Army Joint 
Services Records Research Center (JSRRC).  The veteran's 
diagnosis of PTSD, first shown many years after service, has 
not been attributed to a corroborated in-service stressor.  
Accordingly, service connection for PTSD must be denied.
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is in applicable in the 
instant case and the claim for service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed.  
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection of PTSD must be denied.   

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran is attempting to reopen a claim of entitlement to 
service connection for hypertension.  The claim for service 
connection of hypertension was the subject of a prior and 
final Board decision dated in February 1998.  A rating 
decision of October 2004 declined the veteran's request to 
reopen the claim.  

Notice under the VCAA must be provided prior to the initial 
decision on a claim, and in those instances where such notice 
is not provided in a timely fashion, any possible prejudice 
can only be cured by subsequent readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
VA has duties under the VCAA to apprise a claimant of the 
evidence necessary to substantiate a claim for benefits and 
to make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claims.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

Due to the failure to provide the veteran with a timely 
letter which notified him of all the evidence and information 
that is necessary to reopen the claim on appeal, the Board 
finds that this claim must be remanded to provide the veteran 
with the required information.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate a claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006), to include furnishing the veteran 
with a letter informing him of evidence 
and information that is necessary to 
reopen the claim on appeal, including 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


